Citation Nr: 1645613	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  16-04 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for complications following November 2011 surgery for incarcerated hernia with revision of ileostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, son, daughter-in-law, and friend


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran had military service from October 1948 to October 1954.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office.  In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claim; specifically, to obtain the complete consent form utilized prior to the November 2, 2011 surgery at issue in this appeal.  This evidence is critical to the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.361(d)(1) (The criteria for establishing entitlement to 38 U.S.C.A. § 1151 benefits includes a finding regarding informed consent.).

The Board observes that although a November 2011 surgical report, as well as treatment records dated prior and subsequent to the surgery are of record, the full informed consent form has not been uploaded to the Veteran's electronic claims file.  The surgical report notes that the Veteran's informed consent had been obtained.  However, there is a treatment record from the Cleveland VA Medical Center dated November 1, 2011 that indicates that the "full consent document can be accessed through Vista Imaging."  Thus, the Board is on notice that the full informed consent form exists, which is relevant to this claim, and efforts to obtain that record should be made on remand.  38 U.S.C.A. § 5103A.  Consequently, a remand is necessary to attempt to obtain the Veteran's full informed consent documentation for his November 2, 2011 surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copy from Vista Imaging the Veteran's full informed consent form(s) for his November 2, 2011 surgery for an incarcerated hernia and upload/associate the full informed consent form with his Virtual VA or VBMS file.  VA treatment record in the VBMS file dated November 1, 2011 references that "the full informed consent form is available in Vista Imaging."  The Board does not have access to Vista Imaging, so the full informed consent form must be copied and uploaded/added to the Veteran's VBMS or Virtual VA file.  If the requested consent form(s) cannot be obtained from Vista Imaging, documentation to this effect must be clearly noted in the Veteran's electronic claims file.

2.  After completing the development above, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




